DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that an information disclosure statement (IDS) was not included in the electronic file wrapper of the instant application. Applicant is reminded of the duty to disclose information material to patentability as defined by 37 C.F.R. 1.56 (also see MPEP 2001).
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-9,  drawn to a  method for measuring redox-based chemical signatures, classified in G01N21/31.
Group II. Claims 10-20, drawn to a system for measuring redox-based chemical signatures of oxidative stress from body fluids, classified in G01N27/27.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus without a processor and a memory storing instructions, which exist in the invention II. Furthermore, the apparatus as claimed can be used to practice another and materially different process. For example, using the apparatus to measure electrical signals and optical signals of different body fluid samples of a  patient at different conditions (such as body temperature and/or blood pressure); and determining a relationship between the electrical/optical signals and the condition parameters of the patient. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with George Likourezos, the representative of applicant, on August 9, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10-20 are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Redox probing for chemical information of oxidative stress, Anal. Chem. 2017, 89 (3), 1583-1592). 

Regarding claim 1, Kim teaches a method for measuring redox-based chemical signatures (a method using a redox-mediator to probe a serum sample for chemical information on oxidative stress (the 2nd paragraph in Col. 2 on page 1584); Scheme 1 on page 1584), the method comprising:
adding a chemical input (K2IrCl6(IV) designated IrOX in section Assay Development and Scheme 1b on page 1584) to a body fluid (serum sample) (adding IrOX to serum sample, in section Assay Development on page 1584); 
applying an electrical signal (cyclic voltammetry in Fig. S3 in supporting information which provides details of the electrochemical measurement (the 2nd paragraph in Col.1 on page 1585)) to a combination of the chemical input and the body fluid;
measuring an electrical output (electrochemical signal (reductive charge) in Figs.1c and S3) and an optical output (optical signal (absorbance) in Fig.1b) of the combination for a predetermined time period (30 minutes; the 1st and 2nd paragraphs in Col.1 on page 1585 provide details on the measurements of optical signal and electrochemical signal); and
determining a cross-modal response characteristic of an interaction between the electrical output and the optical output (Fig.2d shows the cross-modal response characteristic of an interaction between the electrical and the optical (the 1st paragraph in Col. 2 on page 1586); Fig.4f also shows the cross-modal response for diagnosis of the schizophrenia group from the healthy control group).

Regarding claim 2, Kim teaches the method according to claim 1, wherein the chemical input is an iridium-based redox mediator (Scheme 1b on page 1584 shows K2IrCl6 as the redox mediator).

Regarding claim 3, Kim teaches the method according to claim 2, wherein the iridium-based redox mediator includes Ir or K3IrCl6 (Scheme 1b on page 1584 shows K2IrCl6 as the redox mediator, K2IrCl6 was also utilized according to the experimental section on Pg. 1590 and Fig. S1 of supporting information).

Regarding claim 4, Kim teaches the method according to claim 2, wherein the electric signal induces inert reduced iridium of the iridium-based redox mediator into an oxidized form (see reactions listed in Table 1 on page 1586).

Regarding claim 5, Kim teaches the method according to claim 2, wherein the chemical input is configured to exchange electrons with components in the body fluid (see the electron transfer shown in Fig.1a; electron transfer is also shown in Table 1 (the 3rd paragraph in Col. 2 on page 1585 to the first paragraph in Col.1 on page 1586)).
 
Regarding claim 6, Kim teaches the method according to claim 5, wherein the components include glutathione, ascorbate, or albumin (the column of reductants in Table 1 on page 1586 shows the components of glutathione (GSH) and ascorbate).

Regarding claim 7, Kim teaches the method according to claim 6, wherein the cross-modal response of glutathione, ascorbate, or albumin has a different slope from each other (Figs. 2a-2c show different slopes for each of glutathione and ascorbate; Fig.2d shows the cross-modal response of glutathione, Uric acid, Ascorbic acid, and Trolox; and Fig.4f shows the cross-modal response for diagnosis of the schizophrenia group from the healthy control group. Since the claim further limits the results but fails to further limit the method, the limitations of the claim have no patentable weight. Furthermore, the claimed limitation is an inherent property of the components reacting with IrOX. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable).  

Regarding claim 8, Kim teaches the method according to claim 1, wherein the cross-modal response is a slope between the electrical output and the optical output (Fig.2d shows the cross-modal response, which shows a strong linear correlation between the electrochemical signal and the optical signal (the 1st paragraph in Col. 2 on page 1586)).

Regarding claim 9, Kim teaches the method according to claim 1, wherein the optical output is a measurement of light absorption at a predetermined wavelength (Fig.1b shows the optical signal which is a measurement of light absorption at wavelength ranging from 350 nm to 600 nm; Fig.S1 of the supporting information provides the details on the optical measurement; Attenuation of the optical signals in Figs.1b and S1 shows the strongest absorbance peak at 488 nm; Fig.1d shows the attenuation of the optical signal (absorbance at 488 nm) in the 3rd paragraph in Col. 1 on page 1585). 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Wiegand et al. (US 2004/0121305 A1) teaches methods of generating small molecule efficacy profiles and signature, small molecule toxicity profiles and signatures and small molecule disease profiles and signatures. The method comprises the steps of: (1) contacting a sample with one or more redox-mediator; (2) applying an electric current and/or voltage to the sample; (3) measuring the generated signatures using a multitude of detectors in tandem and in parallel, including spectroscopy detectors and electrochemical detectors. Ben-Yoav et al. (US 2014/0332410 A1) teaches a lab on a chip device for detecting analytes via a reduction-oxidation reactions for metal health monitoring.  Leddy et al. (US 2005/0213187 A1) teaches a method for determining chemically based signatures comprising the steps of: (i) contacting a sample with a redox-mediator; and (ii) detecting a signal using spectroelectrochemical sensor. Kim et al. (WO 2018/102808 A1) teaches methods that rely on the use of redox probes to assay samples for redox activities that act to exchange electrons with the probe thereby generating detectable optical and electrochemical signature signals that can then be assigned to a sample feature of interest.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795      

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795